DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes amendments to Claims 1, 3-4, 6, 8, 11, 13-14, 16, and 18 filed on 01/20/2021. Claims 1-4, 6-14, 16-20 are now pending.

Drawing Objection
Examiner acknowledges and accepts applicant’s reasoning to overcome drawing objections dated 01/20/2021; in response, examiner’s prior objections to the drawings have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claims 1 and 11 recite “… in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to be a head node of the free linked list…”. There is no support for the particular limitation in the specification filed on 09/27/2019.

The examiner did not find any discussion relating an internal request to moving a tail node to a head node of a free linked list. The specification discloses in para. 0064, in another exemplary embodiment, the memory controller 404 refers to the sub mapping table L2PG13 for optimization of the flash memory 402. The memory controller 404 moves the node of the sub mapping table L2PG13 from the tail to the head of the free linked list LLFree as indicated by the arrow 804. The specification discloses referring to a particular sub mapping table for optimization and moving the tail to the head of a free linked list (i.e. states the two separate actions), however does not relate the two nor show how moving the tail node to a head node is a result of an internal request. 

In addition, the term “internal request” is not used in the specification, excluding when it is used in terms of claim language. The specification discloses in para. 0038 in addition to the read and write commands from the host 408, the data storage device 400 may also launch other programs, such as garbage collection, wear leveling, and the like. The internal operations all involve referring to or updating the L2P mapping table (410). In addition the specification discloses in para. 0049 the memory controller 404 may access the target sub mapping table L2P_G according to a host command (a read or internal optimization procedure; Neither of which is an internal request. Examiner’s suggestion to overcome would be to use consistent language and terminology.

As per Claims 2-4, 6-10, 12-14, and 16-20 are rejected as being dependent on rejected base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haswell (US 20190057038) in further view of Sugimoto (US 20160004642 A1), Loh (US 20140181415 A1), and Xu (US 10810123 B1).

Regarding Claim 1, Haswell teaches a data storage device, comprising: a non-volatile memory ([Haswell 0019, Fig. 1] describes memory units 110-N including non-volatile memory arrays), storing a logical-to-physical address mapping table that maps logical addresses recognized by a host to a physical space in the non-volatile memory ([Haswell 0009, 0029, Fig. 1] describes L2P table in memory 111-N; also describes host reading from SSD using L2P as mapping table), wherein the logical-to-physical address mapping table is divided into a plurality of sub mapping tables ([Haswell 0027] describes loading, into L2P Table Cache, multiple regions (i.e. sub mapping tables) from L2P Tables in various memory devices); and a memory controller and temporary storage ([Haswell 0026-0028, Fig. 1] describes memory controller 108 and temporary memory as 113), wherein: the memory controller utilizes the temporary storage when controlling the non-volatile memory ([Haswell 0027-0028] describes L2P Table Cache and L2P Update Table utilized by controller to load regions of the L2P Table into the temporary storage); the memory controller plans a sub mapping table area in the temporary storage to store sub mapping tables ([Haswell 0029] to avoid overhead of loading the L2P region, an entry will be made to the L2P Update table that corresponds to the region of the L2P table which will be updated at a later time).
Haswell does not teach various sub mapping tables corresponding to a plurality of nodes which are linked and managed by multiple linked lists; the memory controller initially uses a free linked list to link all nodes; and in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to be a head node of the free linked list and downloads the first 
Sugimoto teaches a plurality of nodes which are linked and managed by multiple linked lists ([Sugimoto 0167-0169] describes various linked lists (clean, dirty and free lists) comprised of segments (or nodes) which manage various cache segments); the memory controller initially uses a free linked list to link all nodes ([Sugimoto 0169] describes multiple lists (clean, dirty and free lists) that are linked where the clean and dirty queue are sorted from MRU to LRU); and downloading the first sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the free linked list ([Sugimoto 0163, 0178] describes the segment address of a node as an address of the cache segment mapped to the relevant SGCT and that the cache segment is managed as existing LBA space; also describes a segment allocation process by acquiring the head of the free queue and using the head to allocate a cache segment corresponding to a particular LBA (i.e. downloads a first sub mapping table to be indicated by the head node of the free linked list)). 
Haswell and Sugimoto are analogous art because they are from the same field of endeavor in cache memory. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the sub mapping tables corresponding to a plurality of nodes which are linked and managed by multiple linked lists before him or her by modifying the L2P Table Cache of Haswell to include the multiple linked lists of Sugimoto. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the caching system to be more efficient and need not perform complex processes during a data update as suggested by Sugimoto. Therefore, it would have been obvious to combine Haswell with Sugimoto to obtain the invention as specified in the instant application claims.
Haswell and Sugimoto do not teach and in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding 
Loh teaches in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding thereto, the memory controller issues additional prefetch requests to the memory controller (i.e. prefetch requests can be a request to download sub-mapping table) ([Loh 0003] describes monitoring memory requests and based on observed patterns, issues additional prefetch requests to the memory controller (i.e. requests that are different from those issued by a host)).
Haswell, Sugimoto, and Loh are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the memory system of Haswell and Sugimoto to include the internal requests of Loh. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the caching system of Haswell and Sugimoto to be more efficient as data will be preemptively retrieved, reducing latency as suggested by Loh. Therefore, it would have been obvious to combine Haswell, Sugimoto, and Loh to obtain the invention as specified in the instant application claims.
Haswell, Sugimoto, and Loh do not teach the memory controller changes a tail node of the free linked list to be a head node of the free linked list.
Xu teaches the memory controller changes a tail node of the free linked list to be a head node of the free linked list ([Xu Fig. 14, Col. 14 Lines 29-39] depicts a cached page LRU list mapped to various LBA spaces; in addition, describes that when there are no more free cache pages, the flush process selects the coldest page to be evicted (i.e. from one end; the tail); although does not explicitly describe moving a tail node to a head node, it is commonly known to a PHOSITA that once the eviction process of the LRU list takes place, the tail node will be reallocated and be placed on the MRU end (i.e. the opposite end; the head); in addition, the term free linked list is not defined, therefore broadest reasonable interpretation includes a list as described)).
Haswell, Sugimoto, Loh and Xu are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the memory system of Haswell, Sugimoto, and Loh to include moving the tail node of a list to become a head node in a list sorted by frequency of access. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system of Haswell, Sugimoto, and Loh to be more efficient as the system can determine more frequently used resources and address areas, thus optimizing the memory system to perform access requests as suggested by Xu. Therefore, it would have been obvious to combine Haswell, Sugimoto, Loh, and Xu to obtain the invention as specified in the instant application claims.

	Regarding Claim 2, Haswell, Sugimoto, Loh, and Xu teach the data storage device as claimed in Claim 1.
Further Haswell teaches manag[ing] sub mapping tables which have changes but have not been updated to the non-volatile memory ([Haswell 0029] to avoid overhead of loading the L2P region, an entry will be made to the L2P Update table that corresponds to the region of the L2P table which will be updated at a later time).
Haswell, Loh, and Xu do not teach using an unsaved linked list. 
Sugimoto teaches using an unsaved linked list ([Sugimoto 0167] uses a dirty queue, which has the same purpose as an unsaved linked list, used to manage dirty data that needs to be written to final storage media). 


Regarding Claim 3, Haswell, Sugimoto, Loh, and Xu teach the disclosed data storage device in Claim 2. 
Further, Haswell teaches downloading the second sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the unsaved linked list ([Haswell 0044] if a corresponding entry is not found (i.e. has not been previously referenced) the L2P Table Cache region will be loaded from non-volatile memory).
Haswell, Loh, and Xu do not teach in response to an update on a second sub mapping table that has no node corresponding thereto, does the memory controller change a tail node of the free linked list to head node of the unsaved linked list. 
Sugimoto teaches in response to an update on a first sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to a head node of the unsaved linked list ([Sugimoto, 078, 180, Fig. 24] in response to dirty write command, if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and setting the dirty bit map of the SGCT to ON and is now connected to the dirty queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the queue). 
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1, due to the fact the usage of the unsaved linked list is encapsulated in the multiple linked list system used to manage sub mapping tables as previously described.

Regarding Claim 4, Haswell, Sugimoto, Loh, and Xu teach the disclosed data storage device in Claim 3. 
Further, Haswell teaches download[ing] the third sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the unchanged linked list ([Haswell 0044] if a corresponding entry is not found (i.e. has not been previously referenced; different from the previous sub mapping table) the L2P Table Cache region will be loaded from non-volatile memory).
Haswell, Loh, and Xu do not teach the memory controller manag[ing] an unchanged linked list not in response to a read command from the host to call a third sub mapping table that has no node corresponding thereto does the memory controller changes a tail node of the free linked list to a head node of the unchanged linked list.
Sugimoto teaches wherein the memory controller further manages an unchanged linked list ([Sugimoto 0164, 0167] describes a clean queue, which has the same purpose as an unchanged linked list); in response to a read command from the host to call a second sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to a head node of the unchanged linked list ([Sugimoto 0205-0215] describes a read command, if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and connected to the clean queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the queue). 
The motivation is the same as explained in Claim 1, due to the fact that the usage of the free and unchanged linked list is encapsulated in the multiple linked list system used to manage sub mapping tables as previously described.

Further, Sugimoto teaches wherein in response to an update on a fourth sub mapping table managed by the unchanged linked list, the memory controller changes a node corresponding to the fourth sub mapping table to a head node of the unsaved linked list ([Sugimoto 0168, 0178] it is explained that the algorithm for cache replacement or destaging is least recently used (LRU). The reference describes a segment allocation process for a write command (i.e. an update); when there is no available unused cache segment (i.e. the free queue is empty) then a segment from the clean (unchanged) linked list is acquired. Because the list is ordered as most recently used (MRU) starting from the head, the tail node from the clean (unchanged) linked list to the head of the dirty (unsaved) linked list). 
It would have been obvious to incorporate the teachings of Sugimoto while have the same motivation as explained in Claim 1, due to the fact that the usage of the unchanged linked list is encapsulated in the multiple linked list system as previously described.

Referring to Claim 7, Haswell, Sugimoto, Loh, and Xu teach the data storage device as claimed in Claim 6. 
Further, Sugimoto teaches wherein in response to an update on a fifth sub mapping table managed by the free linked list, the memory controller changes a node corresponding to the fifth sub mapping table to a head node of the unsaved linked list ([Sugimoto, 078, 180, Fig. 24] in response to dirty write command (i.e. an update), if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and setting the dirty bit map of the SGCT to ON and is now connected to the dirty queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the free queue as described in the reference). 
It would have been obvious to incorporate the teachings of Sugimoto while have the same motivation as explained in Claim 1, due to the fact that the usage of the unsaved linked list is encapsulated in the multiple linked list system as previously described.

Regarding Claim 8, Haswell, Sugimoto, Loh, and Xu teach the data storage device as claimed in Claim 7. 
Haswell and Sugimoto do not teach wherein: in response to a second internal request to refer to a sixth sub mapping table managed by the free linked list, the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list
Loh teaches to a second internal request to refer to a sixth sub mapping table managed by the free linked list (([Loh 0003] describes monitoring memory requests and based on observed patterns, issues additional prefetch requests (i.e. multiple prefetch requests encompasses a first AND second internal request), where the prefetch request is made to fetch data that will need to be referred to (i.e. a sixth mapping table)).
Loh does not teach the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list.
Xu teaches teach the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list. ([Xu Fig. 14, Col. 14 Lines 29-39] depicts a cached page LRU list (i.e. free linked list) mapped to various LBA spaces; in addition, describes that when there are no more free cache pages, the flush process selects the coldest page to be evicted (i.e. from one end; the tail; this new entry can refer to the sixth sub mapping table as no other entry corresponds to a sixth sub mapping table); although does not explicitly describe moving a tail node to a head node, it is commonly known to a PHOSITA that once the eviction process of the LRU list takes place, the tail node will be reallocated and be placed on the MRU end (i.e. the opposite end; the head); in addition, the term free linked list is not defined, therefore broadest reasonable interpretation includes a list as described))
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1, due to the fact the usage of the free linked list is encapsulated in the multiple linked list system used to manage sub mapping tables as previously described.

Regarding Claim 11, Haswell teaches a non-volatile memory control method, comprising: storing a logical-to-physical address mapping table in the non-volatile memory, wherein the logical-to-physical address mapping table maps logical addresses recognized by a host to a physical space in the non-volatile memory ([Haswell 0009, 0029, Fig. 1] describes L2P table in memory 111-N; also describes host reading from SSD using L2P as mapping table), wherein the logical-to-physical address mapping table is divided into a plurality of sub mapping tables ([Haswell 0027] describes loading, into L2P Table Cache, multiple regions (i.e. sub mapping tables) from L2P Tables in various memory devices); and a memory controller and temporary storage ([Haswell 0026-0028, Fig. 1] describes memory controller 108 and temporary memory as 113), wherein: the memory controller utilizes the temporary storage when controlling the non-volatile memory ([Haswell 0027-0028] describes L2P Table Cache and L2P Update Table utilized by controller to load regions of the L2P Table into the temporary storage); the memory controller plans a sub mapping table area in the temporary storage to store sub mapping tables ([Haswell 0029] to avoid overhead of loading the L2P region, an entry will be made to the L2P Update table that corresponds to the region of the L2P table which will be updated at a later time).
Haswell does not teach various sub mapping tables corresponding to a plurality of nodes which are linked and managed by multiple linked lists; the memory controller initially uses a free linked list to 
Sugimoto teaches a plurality of nodes which are linked and managed by multiple linked lists ([Sugimoto 0167-0169] describes various linked lists (clean, dirty and free lists) comprised of segments (or nodes) which manage various cache segments); the memory controller initially uses a free linked list to link all nodes ([Sugimoto 0169] describes multiple lists (clean, dirty and free lists) that are linked where the clean and dirty queue are sorted from MRU to LRU); and downloading the first sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the free linked list ([Sugimoto 0163, 0178] describes the segment address of a node as an address of the cache segment mapped to the relevant SGCT and that the cache segment is managed as existing LBA space; also describes a segment allocation process by acquiring the head of the free queue and using the head to allocate a cache segment corresponding to a particular LBA (i.e. downloads a first sub mapping table to be indicated by the head node of the free linked list)). 
Haswell and Sugimoto are analogous art because they are from the same field of endeavor in cache memory. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the sub mapping tables corresponding to a plurality of nodes which are linked and managed by multiple linked lists before him or her by modifying the L2P Table Cache of Haswell to include the multiple linked lists of Sugimoto. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the caching system to be more efficient and need not perform complex processes during a data update as suggested by Sugimoto. Therefore, it would have 
Haswell and Sugimoto do not teach and in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding thereto; and the memory controller changes a tail node of the free linked list to be a head node of the free linked list.
Loh teaches in response to a first internal request, different from requests issued by the host, to refer to a first sub mapping table that has no node corresponding thereto, the memory controller issues additional prefetch requests to the memory controller (i.e. prefetch requests can be a request to download sub-mapping table) ([Loh 0003] describes monitoring memory requests and based on observed patterns, issues additional prefetch requests to the memory controller (i.e. requests that are different from those issued by a host)).
Haswell, Sugimoto, and Loh are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the memory system of Haswell and Sugimoto to include the internal requests of Loh. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the caching system of Haswell and Sugimoto to be more efficient as data will be preemptively retrieved, reducing latency as suggested by Loh. Therefore, it would have been obvious to combine Haswell, Sugimoto, and Loh to obtain the invention as specified in the instant application claims.
Haswell, Sugimoto, and Loh do not teach the memory controller changes a tail node of the free linked list to be a head node of the free linked list.
Xu teaches the memory controller changes a tail node of the free linked list to be a head node of the free linked list ([Xu Fig. 14, Col. 14 Lines 29-39] depicts a cached page LRU list mapped to various LBA spaces; in addition, describes that when there are no more free cache pages, the flush process selects the coldest page to be evicted (i.e. from one end; the tail); although does not explicitly describe moving a tail node to a head node, it is commonly known to a PHOSITA that once the eviction process of the LRU list takes place, the tail node will be reallocated and be placed on the MRU end (i.e. the opposite end; the head); in addition, the term free linked list is not defined, therefore broadest reasonable interpretation includes a list as described)).
Haswell, Sugimoto, Loh and Xu are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the memory system of Haswell, Sugimoto, and Loh to include moving the tail node of a list to become a head node in a list sorted by frequency of access. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system of Haswell, Sugimoto, and Loh to be more efficient as the system can determine more frequently used resources and address areas, thus optimizing the memory system to perform access requests as suggested by Xu. Therefore, it would have been obvious to combine Haswell, Sugimoto, Loh, and Xu to obtain the invention as specified in the instant application claims.

Regarding Claim 12, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method as claimed in Claim 11.
Further Haswell teaches manag[ing] sub mapping tables which have changes but have not been updated to the non-volatile memory ([Haswell 0029] to avoid overhead of loading the L2P region, an entry will be made to the L2P Update table that corresponds to the region of the L2P table which will be updated at a later time).
Haswell, Loh, and Xu do not teach using an unsaved linked list. 
[Sugimoto 0167] uses a dirty queue, which has the same purpose as an unsaved linked list, used to manage dirty data that needs to be written to final storage media). 
The motivation for modifying the aforementioned inventions is the same as explained in Claim 11, due to the fact that the unsaved linked list is encapsulated in the multiple linked list system used to manage sub mapping tables as previously described. 

Regarding Claim 13, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method in Claim 12. 
Further, Haswell teaches downloading the second sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the unsaved linked list ([Haswell 0044] if a corresponding entry is not found (i.e. has not been previously referenced) the L2P Table Cache region will be loaded from non-volatile memory).
Haswell, Loh, and Xu do not teach in response to an update on a second sub mapping table that has no node corresponding thereto, does the memory controller change a tail node of the free linked list to head node of the unsaved linked list. 
Sugimoto teaches in response to an update on a first sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to a head node of the unsaved linked list ([Sugimoto, 078, 180, Fig. 24] in response to dirty write command, if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and setting the dirty bit map of the SGCT to ON and is now connected to the dirty queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the queue). 


Regarding Claim 14, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method in Claim 13. 
Further, Haswell teaches download[ing] the third sub mapping table from the non-volatile memory to the sub mapping table area to be indicated by information within the head node of the unchanged linked list ([Haswell 0044] if a corresponding entry is not found (i.e. has not been previously referenced; different from the previous sub mapping table) the L2P Table Cache region will be loaded from non-volatile memory).
Haswell, Loh, and Xu do not teach the memory controller manag[ing] an unchanged linked list not in response to a read command from the host to call a third sub mapping table that has no node corresponding thereto does the memory controller changes a tail node of the free linked list to a head node of the unchanged linked list.
Sugimoto teaches wherein the memory controller further manages an unchanged linked list ([Sugimoto 0164, 0167] describes a clean queue, which has the same purpose as an unchanged linked list); in response to a read command from the host to call a second sub mapping table that has no node corresponding thereto, the memory controller changes a tail node of the free linked list to a head node of the unchanged linked list ([Sugimoto 0205-0215] describes a read command, if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and connected to the clean queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the queue). 


Referring to Claim 16, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method as claimed in Claim 14. 
Further, Sugimoto teaches wherein in response to an update on a fourth sub mapping table managed by the unchanged linked list, the memory controller changes a node corresponding to the fourth sub mapping table to a head node of the unsaved linked list ([Sugimoto 0168, 0178] it is explained that the algorithm for cache replacement or destaging is least recently used (LRU). The reference describes a segment allocation process for a write command (i.e. an update); when there is no available unused cache segment (i.e. the free queue is empty) then a segment from the clean (unchanged) linked list is acquired. Because the list is ordered as most recently used (MRU) starting from the head, the tail node from the clean (unchanged) linked list to the head of the dirty (unsaved) linked list). 
It would have been obvious to incorporate the teachings of Sugimoto while have the same motivation as explained in Claim 11, due to the fact that the usage of the unchanged linked list is encapsulated in the multiple linked list system as previously described.

Referring to Claim 17, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method as claimed in Claim 16. 
Further, Sugimoto teaches wherein in response to an update on a fifth sub mapping table managed by the free linked list, the memory controller changes a node corresponding to the fifth sub mapping table to a head node of the unsaved linked list ([Sugimoto, 078, 180, Fig. 24] in response to dirty write command (i.e. an update), if a cache segment is not allocated, an unused cache segment is allocated by acquiring the SGCT connected to the head of the free queue and setting the dirty bit map of the SGCT to ON and is now connected to the dirty queue. The disclosed invention describes the free linked list as empty, therefore because the free queue points to only empty cache segments, it does not matter whether or not the empty cache segments comes from the head or the tail of the free queue as described in the reference). 
It would have been obvious to incorporate the teachings of Sugimoto while have the same motivation as explained in Claim 11, due to the fact that the usage of the unsaved linked list is encapsulated in the multiple linked list system as previously described.

Regarding Claim 18, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method as claimed in Claim 17. 
Haswell and Sugimoto do not teach wherein: in response to a second internal request to refer to a sixth sub mapping table managed by the free linked list, the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list
Loh teaches to a second internal request to refer to a sixth sub mapping table managed by the free linked list (([Loh 0003] describes monitoring memory requests and based on observed patterns, issues additional prefetch requests (i.e. multiple prefetch requests encompasses a first AND second internal request), where the prefetch request is made to fetch data that will need to be referred to (i.e. a sixth mapping table)).
Loh does not teach the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list.
Xu teaches teach the memory controller changes a node corresponding to a head node of the sixth sub mapping table to a head node of the free linked list. ([Xu Fig. 14, Col. 14 Lines 29-39] depicts a cached page LRU list (i.e. free linked list) mapped to various LBA spaces; in addition, describes that when there are no more free cache pages, the flush process selects the coldest page to be evicted (i.e. from one end; the tail; this new entry can refer to the sixth sub mapping table as no other entry corresponds to a sixth sub mapping table); although does not explicitly describe moving a tail node to a head node, it is commonly known to a PHOSITA that once the eviction process of the LRU list takes place, the tail node will be reallocated and be placed on the MRU end (i.e. the opposite end; the head); in addition, the term free linked list is not defined, therefore broadest reasonable interpretation includes a list as described))
The motivation for modifying the aforementioned inventions is the same as explained in Claim 11, due to the fact the usage of the free linked list is encapsulated in the multiple linked list system used to manage sub mapping tables as previously described.

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haswell (US 20190057038), Sugimoto (US 20160004642 A1), Loh (US 20140181415 A1), and Xu (US 10810123 B1) as applied to Claims 1 and 11 above, and further in view of Araki (US 20120166723 A1).

Referring to Claim 9, Haswell, Sugimoto, Loh, and Xu teach the data storage device as claimed in Claim 8. 
Haswell, Sugimoto, Loh, and Xu do not teach wherein when a total number of nodes managed by the free linked list is lower than a first threshold but a total number of nodes managed by the unchanged linked list is not lower than a second threshold, the memory controller changes a tail node of the unchanged linked list to a head node of the free linked list.
Araki teaches wherein: when a total number of nodes managed by the free linked list is lower than a first threshold ([Araki 100] describes when free segments has reaches a predetermined value (including zero or less)) but a total number of nodes managed by the unchanged linked list is not lower than a second threshold ([Araki 100] if the number of clean segments does not reach the number of the difference, after doing a preliminary update), the memory controller changes a tail node of the unchanged linked list to a head node of the free linked list ([Araki 100] control program updates the clean queue to change a part of the clean segments into free segments).
Haswell, Sugimoto, Loh, Xu, and Araki are analogous art because they are from the same field of endeavor in managing digital data. Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize various thresholds to signal a process for freeing up nodes for further use by modifying the linked list system of Sugimoto to include the concept of thresholds as done by Araki. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the linked list system to be more efficient by allowing for an additional indicator for destaging as suggested by Araki. Therefore, it would have been obvious to combine Haswell, Sugimoto, Loh, Xu, and Araki to obtain the invention as specified in the instant application claims.

Referring to Claim 10, Haswell, Sugimoto, Loh, Xu, and Araki teach the data storage device as claimed in Claim 9. 
Haswell, Sugimoto, Loh, and Xu do not teach wherein when the total number of nodes managed by the free linked list is lower than the first threshold and the total number of nodes managed by the unchanged linked list is lower than the second threshold, the memory controller seals a sub mapping table indicated by information within a tail node of the unsaved linked list to the non-volatile memory and changes the tail node of the unsaved linked list to a head node of the free linked list.
Araki teaches wherein: when the total number of nodes managed by the free linked list is lower than the first threshold ([Araki 0100] describes free segments dropping below a threshold so that clean segments are changed into free segments) and the total number of nodes managed by the unchanged [Araki 101] the control program destages dirty segments when the number of clean segments has reached a predetermined number or less) and changes the tail node of the unsaved linked list to a head node of the free linked list ([Araki 101] the control program resets the dirty segments into clean segments following a trigger event (e.g. a threshold is met)). 
It would have been obvious to incorporate the teachings of Araki while having the same motivation as explained in Claim 9, due to the fact that the use of a threshold is encapsulated in the multiple linked list system as previously described.

Referring to Claim 19, Haswell, Sugimoto, Loh, and Xu teach the non-volatile memory control method as claimed in Claim 18. 
Haswell, Sugimoto, Loh, and Xu do not teach wherein when a total number of nodes managed by the free linked list is lower than a first threshold but a total number of nodes managed by the unchanged linked list is not lower than a second threshold, the memory controller changes a tail node of the unchanged linked list to a head node of the free linked list.
Araki teaches wherein: when a total number of nodes managed by the free linked list is lower than a first threshold ([Araki 100] describes when free segments has reaches a predetermined value (including zero or less)) but a total number of nodes managed by the unchanged linked list is not lower than a second threshold ([Araki 100] if the number of clean segments does not reach the number of the difference, after doing a preliminary update), the memory controller changes a tail node of the unchanged linked list to a head node of the free linked list ([Araki 100] control program updates the clean queue to change a part of the clean segments into free segments).


Referring to Claim 20, Haswell, Sugimoto, Loh, Xu, and Araki teach the non-volatile memory control method as claimed in Claim 19. 
Haswell, Sugimoto, Loh, and Xu do not teach wherein when the total number of nodes managed by the free linked list is lower than the first threshold and the total number of nodes managed by the unchanged linked list is lower than the second threshold, the memory controller seals a sub mapping table indicated by information within a tail node of the unsaved linked list to the non-volatile memory and changes the tail node of the unsaved linked list to a head node of the free linked list.
Araki teaches wherein: when the total number of nodes managed by the free linked list is lower than the first threshold ([Araki 0100] describes free segments dropping below a threshold so that clean segments are changed into free segments) and the total number of nodes managed by the unchanged linked list is lower than the second threshold, the memory controller seals a sub mapping table indicated by information within a tail node of the unsaved linked list to the non-volatile memory ([Araki 101] the control program destages dirty segments when the number of clean segments has reached a predetermined number or less) and changes the tail node of the unsaved linked list to a head node of [Araki 101] the control program resets the dirty segments into clean segments following a trigger event (e.g. a threshold is met)). 
It would have been obvious to incorporate the teachings of Araki while having the same motivation as explained in Claim 19, due to the fact that the use of a threshold is encapsulated in the multiple linked list system as previously described.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-20 filed on 01/20/2021 have been considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.

Response to Arguments
Applicant argues that the circular linked-list of Catino is irrelevant to the claimed free linked list. To address this, new reference Xu has been incorporated to teach the new limitations. The applicant also argues that the free queue of Sugimoto does not contain any use of frequency information, however such frequency information is not found in claims and is therefore rendered moot.

Applicant argues that the claimed internal requests are erroneously interpreted. To address this, new reference Loh has been incorporated to teach the new limitations.

Applicant argues that claims 2-4, 6-10, 12-14, and 16-20 are in condition for allowance due to their dependencies, however this no longer holds true.

All arguments by the applicant are believed to be covered in the body of this office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 01/20/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132